
	
		II
		112th CONGRESS
		2d Session
		S. 3201
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2012
			Mr. Reed (for himself
			 and Mr. Kyl) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reform graduate medical education payments, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Graduate Medical Education Reform
			 Act of 2012.
		2.Medicare
			 indirect medical education performance adjustmentSection 1886 of the Social Security Act (42
			 U.S.C. 1395ww) is amended by adding at the end the following new
			 subsection:
			
				(t)Indirect
				medical education performance adjustments
					(1)In
				generalSubject to the succeeding provisions of this subsection,
				the Secretary shall establish and implement procedures under which the amount
				of payments that a hospital (as defined in paragraph (11)(A)) would otherwise
				receive for indirect medical education costs under subsection (d)(5)(B) for
				discharges occurring during a fiscal year is adjusted based on the reporting of
				measures and the performance of the hospital on measures of patient care
				priorities specified by the Secretary.
					(2)Adjustments to
				begin in fiscal year 2017The adjustments shall apply to payments
				for discharges occurring—
						(A)with respect to
				the adjustments for reporting under paragraph (8)(A), during fiscal year 2017;
				and
						(B)with respect to
				the adjustments for performance under paragraph (8)(B), on or after October 1,
				2017.
						(3)MeasuresThe
				measures of patient care priorities specified by the Secretary under this
				subsection shall include the extent of training provided in—
						(A)the delivery of
				services categorized as evaluation and management codes by the Centers for
				Medicare & Medicaid Services;
						(B)a variety of
				settings and systems;
						(C)the coordination
				of patient care across settings;
						(D)the relevant cost
				and value of various diagnostic and treatment options;
						(E)interprofessional
				and multidisciplinary care teams;
						(F)methods for
				identifying system errors and implementing system solutions; and
						(G)the use of health
				information technology.
						(4)Measure
				development process
						(A)In
				generalThe measures of patient care specified by the Secretary
				under this subsection—
							(i)shall—
								(I)be measures that
				have been adopted or endorsed by an accrediting organization (such as the
				Accreditation Council for Graduate Medical Education or the Commission on
				Osteopathic College Accreditation); and
								(II)be measures that
				the Secretary identifies as having used a consensus-based process for
				developing such measures; and
								(ii)may include
				measures that have been submitted by teaching hospitals, medical schools, and
				other stakeholders.
							(B)Proposed set of
				initial measuresNot later than July 1, 2014, the Secretary shall
				publish in the Federal Register a proposed initial set of measures for use
				under this subsection. The Secretary shall provide for a period of public
				comment on such measures.
						(C)Final set of
				initial measuresNot later than January 1, 2015, the Secretary
				shall publish in the Federal Register the set of initial measures to be
				specified by the Secretary for use under this subsection.
						(D)Update of
				measuresThe Secretary may, through notice and comment
				rulemaking, periodically update the measures specified under this subsection
				pursuant to the requirements under subparagraph (A).
						(5)Performance
				standardsThe Secretary shall establish performance standards
				with respect to measures specified by the Secretary under this subsection for a
				performance period for a fiscal year (as established under paragraph
				(6)).
					(6)Performance
				periodThe Secretary shall establish the performance period for a
				fiscal year. Such performance period shall begin and end prior to the beginning
				of such fiscal year.
					(7)Reporting of
				measuresThe procedures established and implemented under
				paragraph (1) shall include a process under which hospitals shall submit data
				on the measures specified by the Secretary under this subsection to the
				Secretary in a form and manner, and at a time, specified by the Secretary for
				purposes of this subsection.
					(8)Adjustments
						(A)Reporting for
				fiscal year 2017For fiscal year 2017, in the case of a hospital
				that does not submit, to the Secretary in accordance with this subsection, data
				required to be submitted under paragraph (7) for a period (determined
				appropriate by the Secretary) for such fiscal year, the total amount that the
				hospital would otherwise receive under subsection (d)(5)(B) for discharges in
				such fiscal year shall be reduced by 0.5 percent.
						(B)Performance for
				fiscal year 2018 and subsequent fiscal years
							(i)In
				generalSubject to clause (ii), based on the performance of each
				hospital with respect to compliance with the measures for a performance period
				for a fiscal year (beginning with fiscal year 2018), the Secretary shall
				determine the amount of any adjustment under this subparagraph to payments to
				the hospital under subsection (d)(5)(B) for discharges in such fiscal year.
				Such adjustment may not exceed an amount equal to 3 percent of the total amount
				that the hospital would otherwise receive under such subsection for discharges
				in such fiscal year.
							(ii)Budget
				neutralIn making adjustments under this subparagraph, the
				Secretary shall ensure that the total amount of payments made to all hospitals
				under subsection (d)(5)(B) for discharges in a fiscal year is equal to the
				total amount of payments that would have been made to such hospitals under such
				subsection for discharges in such fiscal year if this subsection had not been
				enacted.
							(9)No effect in subsequent fiscal
				yearsAny adjustment under
				subparagraph (A) or (B) of paragraph (8) shall apply only with respect to the
				fiscal year involved, and the Secretary shall not take into account any such
				adjustment in making payments to a hospital under this section in a subsequent
				fiscal year.
					(10)Evaluation of
				submission of performance measuresNot later January 1, 2017, the
				Secretary shall submit to Congress a report on the implementation of this
				subsection, including—
						(A)the measure
				development procedures, including any barriers to measure development;
						(B)the compliance
				with reporting on the performance measures, including any barriers to such
				compliance; and
						(C)recommendations
				to address any barriers described in subparagraph (A) or (B).
						(11)Definition of
				hospitalIn this subsection, the term hospital
				means a hospital the receives payments under subsection
				(d)(5)(B).
					.
		3.Increasing
			 graduate medical education transparency
			(a)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, and annually thereafter, the Secretary of Health and Human Services
			 shall submit to Congress and the National Health Care Workforce Commission a
			 report on the graduate medical education payments that hospitals receive under
			 the Medicare program. The report shall include the following information with
			 respect to each hospital that receives such payments:
				(1)The direct
			 graduate medical education payments made to the hospital under section 1886(h)
			 of the Social Security Act (42 U.S.C. 1395ww(h)).
				(2)The total costs
			 of direct graduate medical education to the hospital as reported on the annual
			 Medicare Cost Reports.
				(3)The indirect
			 medical education payments made to the hospital under section 1886(d)(5)(B) of
			 such Act (42 U.S.C. 1395ww(d)(1)(B)).
				(4)The number of
			 full-time-equivalent residents counted for purposes of making the payments
			 described in paragraph (1).
				(5)The number of
			 full-time-equivalent residents counted for purposes of making the payments
			 described in paragraph (3).
				(6)The number of
			 full-time-equivalent residents, if any, that are not counted for purposes of
			 making payments described in paragraph (1).
				(7)The number of
			 full-time-equivalent residents, if any, that are not counted for purposes of
			 making payments described in paragraph (3).
				(8)The factors
			 contributing to the higher costs of patient care provided by the hospital,
			 including—
					(A)the costs of
			 trauma, burn, other standby services;
					(B)translation
			 services for disabled or non-english speaking patients;
					(C)the cost of
			 uncompensated care;
					(D)financial losses
			 with respect to Medicaid patients; and
					(E)uncompensated
			 costs of clinical research.
					
